Citation Nr: 1219323	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  06-21 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as a result of exposure to herbicides and other toxic chemicals and/or as secondary to service-connected anxiety disorder.

2.  Entitlement to service connection for a heart disability, to include as a result of exposure to herbicides and other toxic chemicals and/or as secondary to service-connected anxiety disorder.

3.  Entitlement to service connection for a skin disability, to include as a result of exposure to herbicides and other toxic chemicals.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active service from November 1972 to November 1976. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Winston-Salem, North Carolina. 

The Veteran testified in a videoconference hearing before a Veterans Law Judge (VLJ) in May 2009; a transcript of that hearing is associated with the claims files.  However, that VLJ is no longer employed by the Board.  In a September 2011 letter, the Board informed the Veteran of this fact, and of his options for another Board hearing.  In a September 2011 response, the Veteran reported that he did not wish to appear at another Board hearing.

In September 2008 and again in July 2009, this case was remanded for further development.  The case since has been returned to the Board for further appellate action.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


REMAND

Unfortunately, the case must again be remanded for further development.

The Veteran claims that service connection is warranted for the disabilities at issue because they are related, in part, to his exposure to Agent Orange during service.  The Veteran asserts that he was exposed to Agent Orange that was sprayed on or around bases where he was stationed in Okinawa, Japan.

The Veteran has additionally indicated that he served as a fireman for the United States Marine Corps (USMC) Air Craft Fire and Rescue squad and was stationed at the Fatima Air Station in Okinawa, Japan, where he broke open barrels of unknown chemicals that burned his skin.  He was later admitted to sick bay where he was quarantined.  Service personnel records show that the Veteran had active service in the USMC from November 1972 to November 1976, that he was attached to the H&HS Squadron as an Air Craft Fire and Rescue Fireman, and that he had over two years of Foreign Service and/or overseas service.  However, it appears that his dates of his active service in Okinawa have not been verified.  On remand, such verification should be obtained.

A veteran who, during active military, naval or air service served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish the veteran was not exposed to an herbicide agent during such service.  The presumption of exposure has recently been amended to include service with specific units in or near the Korean demilitarized zone between April 1, 1968, and August 31, 1971.  The Veteran contends that he was exposed during service in Okinawa, Japan, but not in the Republic of Vietnam or in Korea; therefore, the presumption does not apply in this case.

Regarding the Veteran's assertions of Agent Orange exposure in Okinawa, Japan, VA has developed specific procedures to determine whether a Veteran was exposed to herbicides other than in the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o), directs that a detailed statement of the Veteran's claimed herbicide exposure be sent to the Compensation and Pension (C&P) Service via e-mail and a review be requested of the inventory of herbicide operations maintained by the Department of Defense (DoD) to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification. VBA Fast Letter 09-20 (May 6, 2009).

Consistent with M21-1MR procedures, in October 2007 the RO furnished the Veteran's detailed description of exposure to C&P Service via e-mail and requested a review of the DoD's inventory of herbicide operations to determine whether herbicides were used, as alleged.  In a November 2007 response, the C&P Service indicated that a list of herbicide use and test sites outside of the Republic of Vietnam from the Department of Defense (DOD), "does not show any use, testing, or storage of herbicides in Okinawa."  The C&P Service stated that Operation Ranch Hand (airborne spraying of Agent Orange over the Republic of Vietnam) was an Air Force operation conducted with C-123 aircraft stationed in RVN and was terminated in early 1971, more than one year before [the] Veteran entered service.  The C&P Service advised the RO to refer the case to the JSRRC to corroborate the Veteran's claimed exposure.

In this case, it does not appear that the required evidentiary development procedures have been fully followed.  The United States Court of Appeals for Veterans Claims (Court) has consistently held that evidentiary development procedures provided in the Adjudication Procedure Manual are binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty-to-assist requirement when it failed to remand the case for compliance with the evidentiary development called for by M21-1).  Thus, the Board concludes that this matter must be remanded for compliance with the procedures set forth in the VA Adjudication Manual.  Specifically, the originating agency should send a request to the JSRRC for verification of exposure to herbicides in Okinawa, Japan.


Heart Disability

The Veteran contends that he has CAD either related to exposure to herbicides and other toxic chemicals or to his service-connected anxiety disorder.  Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In a May 2009 report, private psychiatrist Dr. SS diagnosed the Veteran with major depressive disorder, recurrent, and opined that "[j]ust dealing with the pressures and stress of Disability gave [the Veteran] a heart attack."

In July 2009, the Board remanded the Veteran's claim for an examination and opinion as to whether any heart disease was related to the Veteran's active service or whether his service-connected anxiety disorder caused or aggravated (permanently worsened) any current heart disease.  The Board specifically requested the originating agency to make the claims file available to the examining physician.  The rationale for the opinion was to be provided.

Pursuant to the Board's remand, in November 2009 the Veteran underwent VA diabetes mellitus and heart examinations performed by a VA nurse practitioner (NP).  At that time, the examiner noted that the Veteran had his first myocardial infarction (MI) in 2002 and diagnosed the Veteran with diabetes mellitus, type II, CAD, and chronic tachycardia.  The examiner opined that it is not as likely as not that the current heart disease is related to his active service based on the rationale that there is no evidence in the STRs of a cardiac type of chest pain.  The examiner further opined that it is as likely as not that the service-connected anxiety disorder caused or aggravated his current disease based on the rationale that there is an association between psychological stress and the development of heart attack.  The examiner stated that although acute and chronic stress have long been suspected as risk factors for MI and sudden cardiac death, the presence of a causal link has been viewed with skepticism.  However, an increasing body of evidence supports a link even though the mechanisms remain uncertain.  Recent observations have opened the broad field of acute risk to study and have highlighted the potential role of psychological factors in acute disease onset and prognosis after MI.

In February 2010, the originating agency asked the examiner to clarify the November 2009 opinion to include an opinion as to whether the Veteran's heart disease is a complication of diabetes mellitus or whether it was caused or aggravated by the service-connected anxiety disorder.  The examiner was also asked to identify the baseline manifestations of heart disease, to identify the increased manifestations of heart disease as a result of the anxiety disorder, and to state the medical considerations which support her opinion.  That same month, in a conflicting opinion, the examiner opined that it is less likely than not that the Veteran's service-connected depression/anxiety disorder caused or aggravated his current heart disease based on the rationale that there is a possible association between psychological stress and the development of a heart attack, as noted in the November 2009 report of examination.  The examiner stated that the Veteran had an MI in 2002, but the extent of his psychiatric illness to that point is not known.  The examiner opined that due to the lack of documentation relating to his depression/anxiety between discharge in 1976 and the first notation [of a psychiatric disability] in 2003, it is impossible to know if it caused his heart disease.  She stated that the baseline manifestations and, therefore, the increase in manifestations of the Veteran's heart disease are unknown because there is no documentation about his condition prior to his initial MI in 2002.  The examiner explained that it is possible that his diabetes had an adverse effect on his heart disease, but opined that CAD is likely aggravated by his diabetes and that heart disease is likely as not aggravated by anxiety.

In March 2010, the RO asked the examiner for further clarification of her February 2010 opinion.  In May 2010, the examiner opined that it is less likely than not that the service-connected depression/anxiety disorder caused or aggravated the Veteran's current heart disease based on the rationale that while there is a possible association between psychological stress and the development of a heart attack, it is unlikely the case for this Veteran.  The examiner explained that there is no documentation relating to the severity of the Veteran's anxiety disorder between discharge from service in November 1976 and his first treatment in 2003.  The examiner explained that the available documentation does not depict so highly a stressed individual as to be able to attribute his heart attack to his anxiety.  The examiner stated that the February 2010 opinion superseded her November 2009 opinion.

An NP is not a physician (MD).  Because the July 2009 remand order indicated that a physician should review the Veteran's claims files and render the opinion, it was in violation of the prior remand for the originating agency to provide an examination by a nurse practitioner.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In addition, it remains unclear whether the Veteran's CAD is related to his active service or to his service-connected anxiety disorder.

Accordingly, the Board finds that the November 2009 examination and opinion, and February 2010 and May 2010 opinions, are inadequate for adjudication purposes and that further examination by an appropriate physician is warranted.

Skin Disability

The Veteran contends that he has a skin disability that is related to exposure to herbicides and other toxic chemicals.

The STRs show that the Veteran was treated for a chemical burn of both hands in September 1975.

In an August 2006 medical report, VA physician Dr. MMR stated that the Veteran was exposed to a chemical in the 1970s and has had a rash ever since.

On VA dermatological examination in December 2007, the Veteran presented with a history of a rash in 1974 after exposure to chemicals during service.  He complained of itching all over his body, particularly on his feet and face that was worse with heat exposure.  Upon clinical examination, the examiner diagnosed excoriations and neurodermatitis.  The examiner stated that by history, these symptoms started during service, but was unable to resolve without mere speculation as to whether chemical burns or prior treatment caused the condition.

In September 2008, the Board remanded the claim for an examination and opinion as to whether it is at least as likely as not that the Veteran's skin disability is the result of injury or disease incurred or aggravated in service, to include chemical burns and rashes noted in service.  The rationale for the opinion was to be provided.

Pursuant to the Board's remand, the Veteran underwent a VA skin examination in January 2009 at which time he was diagnosed with eczema with excoriations, with residuals.  However, the report of this examination is also inadequate for adjudication purposes.  The examiner noted that the name and type of chemical was not described in the STRs and that an examination of the Veteran's skin the day after the incident failed to reveal any evidence of any injury, rash, or burns to the skin.  The examiner also noted that the report of separation examination revealed no history or documentation of any problems with the Veteran's skin which was not documented until after 2006.  However, the examiner could not relate the Veteran's current skin condition to the in-service incident without resorting to unfounded speculation.  In years past, these types of noncommittal opinions amounted to "nonevidence," neither for nor against the claim.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993).  See also, generally, Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).

Recent case law, however, suggests that caution must be exercised when referring to medical reports and opinions as "nonevidence" and that, instead, the probative value or weight (competency and credibility) of the evidence should be assessed.  Specifically, in Hogan v. Peake, 544 F.3d 1295 (2008) and Fagan v. Shinseki, 573 F.3d 1282 (2009), the Federal Circuit stated that classifying a medical report and opinion as nonevidence is "troubling."  More recently, in Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court held that where an examiner finds that he or she cannot provide an opinion without resorting to speculation, then "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability but also held that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data were fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

Therefore, the Veteran should be provided another VA examination to determine whether he has a skin disability that is related to his service, and if the examiner again determines that he/she cannot answer this question without resorting to speculation, the examiner must explain the basis of this inability to provide this requested opinion and identify precisely what facts could not be determined.  In particular, the examiner must specify whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The examination should be scheduled during the summer months, when the Veteran's skin condition is reportedly most active.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or AMC should undertake appropriate development to verify the periods of active duty the Veteran had as a member of the USMC in Okinawa, Japan.  If necessary, the RO or AMC should request the Veteran to submit any documentation in his possession showing any such service.

2.  The RO or AMC should then send an inquiry to the U.S. Army Joint Services Records Research Center (JSRRC) for verification of alleged herbicide exposure from non-tactical, commercial use on the base from the Armed Forces Pest Management Board (formerly, the Armed Forces Pest Control Board).

3.  The RO or AMC should undertake appropriate development to obtain any outstanding, pertinent medical records pertaining, to include associating with the claims folder all pertinent VA records for the period since September 2008 and any pertinent records in Virtual VA that have not been associated with the claims folder.

4.  Then, the Veteran should be afforded a VA examination by an appropriate physician to determine the nature and etiology of any heart disease, including CAD, present during the period of this claim.

The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.

Based on review of the file and examination of the Veteran, the examiner should state a medical opinion with respect to any heart disease present during the period of this claim, as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disability is etiologically related to active service, to include any exposure to herbicides and/or chemicals.

The examiner should also provide an opinion with respect to any heart disease present during the period of this claim as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by the Veteran's service-connected anxiety disorder.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide the required opinions, he or she should explain why the required opinions cannot be provided.

5.  The Veteran should be afforded a VA examination during the summer months by an appropriate physician to determine the etiology of all skin disorders present at any time during the pendency of the claim.

The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.

Based on review of the file and examination of the Veteran, the examiner should state a medical opinion with respect to each skin disorder present at any time during the pendency of the claim as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder is etiologically related to active service, to include any exposure to herbicides and/or chemicals.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide the required opinions, he or she should explain why the required opinions cannot be provided.

6.  The RO or AMC should also undertake any other development it determines to be warranted.

7.  Then, the RO or AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

